Citation Nr: 0007690	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  98-04 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for fracture and 
dislocation at C4-5 with fusion and deformity of the 
vertebral body and degenerative joint disease at C3-4 and C5-
6, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to May 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which denied a claim for an evaluation 
in excess of 40 percent.  During the course of appeal, a 
March 1999 rating decision increased the assigned rating to 
60 percent.     
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  The veteran's service-connected fracture and dislocation 
at C4-5 with fusion and deformity of the vertebral body and 
degenerative joint disease at C3-4 and C5-6 is currently 
manifested by chronic severe neck pain, tenderness and 
paravertebral muscle spasm; with extremely limited range of 
motion; with increased pain on motion of the cervical spine 
and with lifting; without evidence of neuropathy, 
radiculopathy, myelopathy, or muscle weakness or atrophy; and 
with X-ray evidence of osteoarthritis and degenerative 
changes at C3-4 and C5-6. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
the veteran's service-connected fracture and dislocation at 
C4-5 with fusion and deformity of the vertebral body and 
degenerative joint disease at C3-4 and C5-6 have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991);  38 C.F.R. 
Part 4, §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5293 
(1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that his fracture and dislocation at C4-5 
with fusion and deformity of the vertebral body and 
degenerative joint disease at C3-4 and C5-6 is worse than the 
currently assigned evaluation reflects.  He thereby claims 
entitlement to a higher evaluation.  

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and, thus, well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability is a 
well-grounded claim).  The Board is also satisfied that all 
relevant facts have been properly developed and no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  The veteran has been 
provided recent VA examinations to evaluate his cervical 
spine disability, and various treatment records have been 
obtained.  There is no indication of any additional pertinent 
records that have not been obtained.  No further assistance 
to the appellant is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the veteran's service medical records as well as 
all other evidence of record pertaining to the history of his 
cervical spine disability.  The Board has found nothing in 
the historical record which would lead it to conclude that 
the current evidence of record is not adequate for rating 
purposes.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
Board must also consider the history of the veteran's injury, 
as well as the current clinical manifestations of its 
residuals and the overall effect that the disability has on 
the earning capacity of the veteran.  See 38 C.F.R. § 4.2.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage in parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion; weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered in evaluating the residual disability include less 
movement than normal (due to limitation or blocking or 
tendon-tie-up), more movement than normal (from relaxation of 
ligaments), weakened movement, excess fatigability, pain on 
movement, swelling, deformity or atrophy of disuse, or 
incoordination.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); Cf. 38 C.F.R. § 4.59 (1999).

Medical records show that the veteran received periodic 
treatment in the 1990's for chronic pain, limitation of 
motion and other symptoms associated with his service-
connected cervical spine disability; and has undergone VA 
examination most recently in October 1998.  

Recent VA medical records include a January 1997 report of 
magnetic resonance imaging (MRI) of the cervical spine, which 
contains an impression of mild flexion deformity at the site 
of the C4-5 interbody fusion with attendant degenerative 
changes.  A February 1997 VA radiology report contains an 
impression of (1) C1 through C7 vertebral bodies are well 
visualized; (2) there is fusion of the C4 and 5 vertebral 
bodies with loss of the disk space at this level previously 
described; (3) mild kyphosis at the C4-5 level noted with 
loss of normal cervical lordosis; (4) mild widening of the 
C4-5 spinous space; (5) degenerative change at C3-4 and C5-6 
levels; and (6) no definite instability demonstrated on 
either flexion or extension views.  A November 1997 VA 
radiology report noted similar findings.  That report also 
noted that there was widening of the interspinous space at 
the C4-5 level, unchanged; and moderate neural foraminal 
narrowing was present at the C3-4 level.  The report noted 
that there may be neural foraminal narrowing at the C6-7 
level bilaterally, suboptimally evaluated on the oblique 
views.  The report noted that narrowing at the C3-4 level 
appeared slightly more pronounced, however, that may be due 
to slight differences in rotation.  The report also noted 
that no definite abnormal motion was demonstrated on the 
flexion or extension views.  
 
The report of an October 1998 VA neurological examination 
shows that the veteran reported omnipresent pain in the neck 
since a motor vehicle accident in 1974.  He reported that the 
pain had worsened significantly in the past three years, was 
quite debilitating, and was not helped by narcotic or non-
narcotic medication.  He reported that he was unable to hold 
a job since 1997 primarily due to neck pain and depression.  
He denied any urinary, bowel or impotence problems, but 
admitted to a decreased sex drive for about six months.  He 
reported that the neck pain was 10/10, did not radiate down 
the back or to the head, and was worsened by lifting over 10 
pounds.  The veteran reported that nothing caused improvement 
of the pain.  

On physical examination of the neck, muscle spasm was shown 
bilaterally in the cervical paraspinal region with tenderness 
to palpation at the C4 area.  The range of motion was 
extremely limited.  Flexion was limited to 20 degrees, 
extension was limited to 5 degrees.  Right and left lateral 
flexion was limited to about 20 degrees.  Rotation to the 
right and to the left was limited to 20 degrees, bilaterally.  
Cranial nerves II through XII were intact with no 
abnormalities and no nystagmus noted.  On motor examination, 
the veteran manifested give-way weakness in both upper 
extremities; when encouraged, the veteran was able to give 
5/5 resistance.  The lower extremity showed 5/5 strength.  
Coordination was normal for finger-to-nose and heel-to-shin 
testing.  Deep tendon reflexes were +2, symmetric and 
bilaterally with down-going toes.  Sensory examination was 
intact to light touch and pinprick, joint position and 
vibration, bilaterally symmetric.  Gait was normal.  The 
veteran was able to toe-heel and tandem normally.  His muscle 
bulk and tone were completely normal.  The report noted that 
there did not seem to be any atrophy of either upper or lower 
extremity muscles.  

The October 1998 VA neurological examination report noted 
that a report of X-ray examination in 1995 showed an 
obliterated disc space in the cervical spine between C4 and 
C5 with advanced osteoarthritis and right scoliosis.  The 
report also noted that there was a neurosurgical note from 
November 1997, which mentioned that flexion/extension films 
were performed, which showed kyphosis at the site of the 
anterior cervical diskectomy and fusion at C4-C5.  

The October 1998 VA neurological examination report contains 
a diagnosis indicating that based on a review of the C-file 
and records on record at the examining facility, along with 
the present examination findings, it seemed to the examiner 
that the veteran had significant arthritis, giving a 
significant pain in the neck.  There was no sign of either 
neuropathy, radiculopathy, or myelopathy.  The examiner 
believed that the symptoms of severe neck pain were 
exacerbated by the significant depression the veteran was 
presently experiencing.  The examiner opined that the 
accident sustained in 1974 was the cause of the 
osteoarthritis and the neck pain.  An associated October 1998 
VA X-ray examination report contains an impression of 
moderate degenerative changes of the bodies of C4 and C5; 
bilateral cervical ribs were also seen.   

During an October 1998 VA orthopedic examination, the veteran 
reported complaints of constant pain in the region of the 
neck, which had been worse in the last three years.  The 
report stated that he did complain of any radiating pain to 
his upper extremities; and that he had no problem walking.  
He reported that the pain in the neck was aggravated if he 
had to lift more than 10 pounds.  On examination of the 
cervical spine, the range of motion of flexion was 10 
degrees; extension was to 10 degrees; left and right lateral 
flexion was to 20 degrees; and rotation to the right and left 
was 20 degrees, bilaterally.  There was mid-line tenderness 
elicited.  The back manifested paravertebral muscle spasms.  
The veteran had to turn his whole body in order to "turn his 
neck."  Pain was manifested in the neck region on any type 
of motion.  The examination report contains a diagnosis of 
residual, post-operative fracture of the C4-C5 [spine] with 
osteoarthritis.  The examiner concluded that the veteran was 
likely to have difficulty holding gainful employment because 
of severe limitation of motion of the neck.  

The report of an October 1998 VA general examination noted 
with respect to examination of the neck that the veteran had 
stiffness and diminished range of motion.  With respect to 
the musculoskeletal system the report noted that the veteran 
ambulated well without weakness.  The diagnoses included 
status-post cervical spine fracture and fusion. 

The RO has assigned a 60 percent evaluation to the service-
connected cervical spine disability pursuant to 38 C.F.R. § 
4.72, Diagnostic Codes 5290, 5293.  The schedular criteria 
for a 60 percent evaluation under Diagnostic Code 5293 
requires findings reflective of a pronounced intervertebral 
disc syndrome; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  

Under Diagnostic Code 5290, a 30 percent evaluation is the 
maximum rating assignable, which is warranted for severe 
limitation of motion of the cervical spine.  Under Diagnostic 
Code 5293, 60 percent is the maximum evaluation assignable.  
As the veteran's cervical spine disability is rated at 60 
percent, which is the maximum schedular rating assignable in 
connection with these two codes, a higher evaluation under 
these codes is not available.  The Board has also considered 
whether an increase is warranted under other diagnostic codes 
referable to the cervical spine.  However, there is no 
evidence of residuals of fracture of vertebrae with cord 
involvement, bedridden or requiring long leg braces, which is 
required for an evaluation of 100 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5285 (1999).  Nor is there evidence 
of complete bony fixation (ankylosis) to warrant an 
evaluation in excess of 60 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5286 (1999).  

As noted, a 60 percent evaluation under the provisions for 
intervertebral disc syndrome is the maximum schedular 
evaluation.  The Board further notes that a 60 percent 
evaluation takes into consideration neurological impairment 
inherent in intervertebral disc syndrome, "persistent 
symptoms compatible with "other neurological findings 
appropriate to the site of the diseased disc."  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5293.  The provisions for 
intervertebral disc syndrome do not expressly prohibit a 
separate neurological rating from being assigned.  See 
Bierman v. Brown, 6 Vet. App. 125 (1994).  However, the Board 
finds that a separate evaluation under 38 C.F.R. § 4.124a is 
not warranted.  The Board notes in this regard, that during 
the October 1998 VA neurological examination, the examiner 
found no sign of either neuropathy, radiculopathy, or 
myelopathy.  There was no radiation of pain, sensory 
examination was intact, and muscle bulk and tone was normal.  
Since it is apparent that intervertebral disc syndrome is not 
productive of any extremity neurological impairment, a 
separate, compensable rating on the basis of extremity 
neurological impairment is not for consideration.  See, 
generally, Bierman v. Brown, 6 Vet. App. 125 (1994).

With respect to the veteran's complaints of pain, the Board 
notes that the Court has held that diagnostic codes 
predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under §§ 4.40 and 4.45.  
See Johnson v. Brown, 9 Vet. App. 7 (1996) and DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  In a precedent opinion, 
the VA General Counsel has held that disabilities rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5293, involved limitation 
of motion, which warranted consideration based on functional 
loss due to pain on use or due to flare-ups under §§ 4.40 and 
4.45.  VAOPGCPREC 36-97.  However, there is no basis for a 
rating in excess of the maximum schedular rating under 
Diagnostic Code 5293, under the provisions for  38 C.F.R. §§ 
4.40, 4.45.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  
Also, the Board has considered and determined that the 60 
percent rating adequately reflects consideration of the 
veteran's deficits with respect to functional loss due to 
pain on motion, pain on use, and weakness under 38 C.F.R. 
Part 4, §§ 4.40, 4.45, and 4.59 (1999). 

The Board has considered the diagnoses of degenerative 
changes and osteoarthritis in the cervical spine, and whether 
the appellant is entitled to a separate rating for such 
conditions.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994) (separate and distinct manifestations from the same 
injury may warrant separate ratings); Bierman v. Brown, 6 
Vet. App. 125, 130 (1994) (requiring the VA to address the 
issue of entitlement to separate ratings for arthritis and a 
neurological impairment stemming from a service-connected 
back injury); but see 38 C.F.R. § 4.14 (prohibiting the 
pyramiding of ratings in specific instances).  Also, in light 
of a VA medical diagnosis of osteoarthritis of the C4-C5 
vertebrae and the associated opinion that the appellant was 
"likely to have difficulty holding gainful employment 
because of severe limitation of motion of the neck", the 
Board has considered the applicability of  38 C.F.R. § 4.59.  
See also DeLuca at 205-208.  

The Board has therefore considered whether a separate rating 
is warranted for the veteran's arthritis under provisions of 
C.F.R. § 4.71a, Diagnostic Code 5003 (1999).   Under 
Diagnostic Code 5003, degenerative arthritis established by 
X-ray evidence, as in this case, will be rated on the basis 
of limitation of motion of the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  
In this case, the record shows that there is degenerative 
arthritis established by X-ray evidence and limitation of 
motion of the veteran's cervical spine that would warrant a 
compensable rating on the basis of limitation of motion under 
appropriate codes for the cervical spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  However, a VA General Counsel opinion 
determined that Diagnostic Code 5293 (intervertebral disc 
syndrome) also involves loss of range of motion, because the 
nerve defects and resulting pain associated with injury to 
the sciatic nerve may cause limitation of motion of the 
lumbar vertebrae.  See VAOPGCPREC 36-97 (December 12, 1997).  

Therefore, separate ratings for the veteran's limited range 
of motion under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 (for 
compensable limitation of motion) and 5293 (for 
intervertebral disc syndrome) would constitute pyramiding.  
This is not allowed under 38 C.F.R. § 4.14 as it would 
compensate the veteran twice for the same symptomatology 
(limitation of motion); and as such result in 
overcompensation of the claimant for the actual impairment of 
his earning capacity.  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  Thus, a separate rating under Diagnostic Code 5003 
for limitation of motion that is compensable under the 
appropriate diagnostic codes for the lumbosacral spine, is 
not warranted.  See Esteban, 6 Vet. App. at 261-62; 38 C.F.R. 
§§ 4.14, 4.71a, Diagnostic Code 5003.  

The Board also notes that the veteran has been granted 
entitlement to a total disability evaluation based on 
unemployability due to his service-connected disabilities, 
including due to physical limitations and chronic pain 
stemming from his cervical spine disability.

The Board has considered all potentially applicable 
provisions of  38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no regulatory provisions which would 
support the assignment of an increase.  Based upon the 
evidence of record, the Board finds that the veteran's 
service-connected cervical spine disability does not warrant 
an evaluation in excess of the existing 60 percent rating for 
intervertebral disc syndrome.  See 38 C.F.R. § 4.71, 
Diagnostic Code 5293.  That evaluation most nearly 
approximates pronounced intervertebral disc syndrome with 
persistent neurologic symptoms, characteristic pain, and 
other appropriate neurological findings, with little 
intermittent relief; including loss of range of motion 
symptoms due to the nerve defects and resulting pain 
associated with the disability.  38 C.F.R. §§ 4.40, 4.45, 
4.71, Diagnostic Code 5293; VAOPGCPREC 36-97 (December 12, 
1997).  

Therefore, the preponderance of the evidence is against the 
veteran's claim for that benefit.  The evidence is not so 
evenly balanced as to raise doubt regarding any material 
issue.  38 U.S.C.A. § 5107.






ORDER

An increased evaluation for fracture and dislocation at C4-5 
with fusion and deformity of the vertebral body and 
degenerative joint disease at C3-4 and C5-6 is denied.



		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals


 

